FILED
                             NOT FOR PUBLICATION                            JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARTIN RAFAEL DIAZ-AMEZCUA,                      No. 13-70074
a.k.a. Martin Diaz,
                                                 Agency No. A088-635-404
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Martin Rafael Diaz-Amezcua, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance and review de novo constitutional claims. Sandoval-Luna

v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam). We deny the

petition for review.

      The agency did not abuse its discretion by denying Diaz-Amezcua’s motion

for a continuance to await Congress’ enactment of immigration reform or to wait

for the U.S. Department of Homeland Security to adjudicate his alleged request for

prosecutorial discretion, because he failed to demonstrate good cause for a

continuance. See Singh v. Holder, 638 F.3d 1264, 1274 (9th Cir. 2011) (“[A]n IJ

‘may grant a motion for continuance for good cause shown.” (citation omitted)).

Because there was no error in the agency’s decision, it follows that Diaz-

Amezcua’s due process rights were not violated. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error and prejudice to prevail on due process

claim).

      PETITION FOR REVIEW DENIED.




                                          2                                     13-70074